Citation Nr: 1206430	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO. 08-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for right elbow lateral epicondylitis ("right elbow disability").

2. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a left radius fracture with olecranon spur ("left wrist disability").

3. Entitlement to an initial compensable disability evaluation for plantar fasciitis, left foot. 

4. Entitlement to an initial compensable disability evaluation for plantar fasciitis, right foot. 

5. Entitlement to an initial compensable disability evaluation for bilateral pes planus.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a November 2011 rating decision increased the Veteran's initial disability evaluations for a right elbow disability and a left wrist disability from noncompensable to 10 percent. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. At worst, the Veteran's right elbow flexion is 125 degrees. His extension is normal. He does not have favorable or unfavorable ankylosis of the right elbow.

2. The Veteran does not have favorable or unfavorable ankylosis of the left wrist. 

3. The Veteran's bilateral plantar fasciitis produces mild symptoms and does not cause limitation of motion of the feet. 

4. The Veteran's bilateral pes planus is at worst mild and relived by use of shoe inserts.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for a right elbow disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2011).

2. The criteria for an initial rating higher than 10 percent for a left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2011).

3. The criteria for an initial compensable rating for plantar fasciitis of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5284 (2011).

4. The criteria for an initial compensable rating for plantar fasciitis of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5284 (2011).

5. The criteria for an initial compensable rating for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276-5283 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations conducted in February 2007 and May 2010. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

This case was remanded in April 2010 so that the Veteran could undergo VA examinations for the claimed conditions. He underwent an examination for his right elbow disability, left wrist disability, bilateral plantar fasciitis, and pes planus in May 2010. Thus, the Board is satisfied that there was substantial compliance with its April 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial ratings assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Right Elbow Disability

The Veteran contends that his right elbow disability is more severe than reflected by its initial 10 percent evaluation. Because his extension is normal and his flexion is, at worst, 125 degrees, his appeal will be denied. 

The Veteran's right elbow disability is currently evaluated as 10 percent disabling under DC 5207, limitation of extension of the forearm. 38 C.F.R. § 4.71a. Under DC 5207, a 10 percent evaluation is warranted for the major arm when extension is limited to 45 or 60 degrees. A 20 percent evaluation is warranted for the major arm when extension is limited to 20 degrees. The record shows that the right arm is his major arm. As will be discussed below, the Veteran's right elbow extension has consistently been normal at 0 degrees. 38 C.F.R. § 4.71a, Plate I. However, his flexion has been limited. Therefore, the more accurate Diagnostic Code is 5206, limitation of flexion of the forearm. 38 C.F.R. § 4.71a. Under Diagnostic Code 5206, a 10 percent evaluation is warranted for the major arm when flexion is limited to 100 degrees. A 20 percent evaluation is warranted when flexion is limited to 90 degrees. Id. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In February 2007, the Veteran underwent a fee-based pre-discharge examination. He reported stiffness, locking, and constant pain that that traveled down his forearm. He denied periods of incapacitation due to his disability. Upon examination, his extension was normal at 0 degrees. His flexion was 130 degrees, representing a loss of 15 degrees. His supination was 65 degrees. Normal supination is 85 degrees. 38 C.F.R. § 4.71a, Plate I. His pronation was normal at 80 degrees. Id. There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion testing. 

In May 2010, he underwent a VA examination. He reported right elbow pain that made it difficult for him to lift objects that weighed more than 10 pounds. He took Motrin "around the clock," and reported that it reduced his pain enough that he could work. He used a sports strap on his right elbow for support. He denied flare ups, incoordination, locking, and inflammation, but reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion. Upon examination, there was objective evidence of painful, limited motion. There was no flail joint or false flail joint. His extension was normal at 0 degrees. His flexion was 130 degrees. His supination was 75 degrees, representing an improvement since his February 2007 examination. His pronation was 75 degrees, representing a loss of 5 degrees. The examiner noted that after repetitive motion, the Veteran had additional limitation of motion due to pain. His flexion was further reduced to 125 degrees, representing a loss of 20 degrees of motion. His pronation and supination both decreased to 70 degrees. The examiner determined that the right elbow disability had a mild impact on chores, shopping, exercise, and sports. 

In the May 2010 examination report, the examiner stated that "evidence of favorable ankylosis of the right elbow on at an angle between 70 and 90 degrees was demonstrated day of exam." However, in June 2011, he wrote a "corrected response" and stated that favorable and unfavorable ankylosis was "not demonstrated at examination." 

Based upon the Veteran's additional functional loss due to pain, a 10 percent evaluation was assigned in the November 2011 rating decision. DeLuca, 8 Vet. App. at 206. The evidence of record does not show that the Veteran's right elbow symptoms meet the criteria for a 20 percent evaluation under Diagnostic Code 5206. Even when considering that pain further limits his flexion to 125 degrees, that loss still does not approach the criteria for even a 10 percent evaluation, which is warranted when flexion is limited to 100 degrees. 38 C.F.R. § 4.71a. 

As the Veteran's disability does not meet the criteria for an increased evaluation under DC 5206, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the elbow. 

Under Diagnostic Code 5205, ankylosis of the elbow, a 40 percent rating is assigned for the major arm when there is favorable ankylosis at an angle between 90 and 70 degrees. 38 C.F.R. § 4.71a (2011). This is the minimum available evaluation under Diagnostic Code 5205. In June 2011, the VA examiner corrected the May 2010 examination report to note that ankylosis was not demonstrated at the examination. Further, range of motion testing in both May 2010 and February 2007 showed that the Veteran was able to move his elbow; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

As noted above, the Veteran's extension has been consistently normal at 0 degrees, with no additional limitation of motion following repetitive testing. Therefore, his extension does not meet the criteria for a 20 percent rating under Diagnostic Code 5207, which requires that extension be limited to 45 degrees. 38 C.F.R. § 4.71a. Because his extension is normal, his disability does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5208, which requires forearm flexion be limited to 100 degrees and extension be limited to 45 degrees. Id. The examiner denied flail joint and false flail joint, and therefore the right elbow disability does not meet the criteria for a higher evaluation under Diagnostic Codes 5209 and 5210. Under Diagnostic code 5209, other impairment of flail joint, a joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head and radius warrants a 20 percent evaluation for either the major or minor arm. 38 C.F.R. § 4.71a. Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint warrants a 50 percent evaluation for the major arm. Id. There is no evidence that the Veteran has nonunion in the lower half of the ulna or in the upper half of the radius. Therefore, a 20 percent evaluation under Diagnostic Code 5211 or 5212 is not warranted. Id. Lastly, there is no evidence his right elbow has limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation. Therefore, a 20 percent evaluation under Diagnostic Code 5213 is not warranted. Id.  

The Veteran's functional loss from his right elbow disability was the basis for the increase from a noncompensable evaluation to a 10 percent evaluation, and is not so severe that it equates to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. Reviewing the evidence, the Board finds that even when considering pain and functional loss, the overall disability picture for the Veteran's right elbow disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes. 38 C.F.R. 
§ 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Left Wrist Disability

The Veteran contends that his left wrist disability is more severe than reflected by its initial 10 percent evaluation. Because his left wrist is not ankylosed, his appeal will be denied. 

The Veteran's left wrist disability is currently assigned a 10 percent evaluation under Diagnostic Code 5215, limitation of motion of the wrist. As noted above, the Veteran is right hand dominant; the left arm is his minor arm. Normal range of wrist motion is from 0 to 70 degrees of dorsiflexion (extension), 0 to 80 degrees of palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation. 38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5215, limitation of motion of the wrist, provides a maximum rating of 10 percent for dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a. As the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

As the Veteran's disability does not meet the criteria for an increased evaluation under DC 5215, the Board must determine whether a higher rating is warranted under the other Diagnostic Code that pertains to the wrist. Under Diagnostic Code 5214, ankylosis of the wrist, a 20 percent evaluation is warranted for the minor arm when there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a. 

At his February 2007 fee-based pre-discharge examination, the Veteran had limited motion of the left wrist. His dorsiflexion was 50 degrees, representing a loss of 20 degrees. His palmar flexion was 50 degrees, representing a loss of 30 degrees. His radial deviation was normal at 20 degrees and his ulnar deviation was normal at 45 degrees. There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetition. 

At his May 2010 VA examination, he reported pain in his left wrist that increased with use. He described flare-ups that occurred every 2 to 3 weeks and lasted for hours. He felt that he lost approximately 40 percent of his range of motion during flare-ups due to pain and weakness. Upon examination, there was objective evidence of painful motion. His dorsiflexion was 65 degrees, his palmar flexion was 70 degrees, his radial deviation was 20 degrees, and his ulnar deviation was 45 degrees. He had additional limitation of motion due to pain after repetitive motion testing. His dorsiflexion was 60 degrees, his palmar flexion was 60 degrees, his radial deviation was 15 degrees, and his ulnar deviation was 35 degrees. The examiner specifically denied ankylosis of the left wrist. 

Based on the evidence, the Veteran's left wrist does not demonstrate favorable or unfavorable ankylosis because he is able to move his joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the additional functional loss from does not approximate the favorable ankylosis in 20 to 30 degrees of dorsiflexion that is necessary to warrant a 20 percent evaluation under Diagnostic Code 5214. 

Reviewing the evidence, the Board finds that even when considering pain and functional loss, the overall disability picture for the Veteran's left wrist disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Bilateral Plantar Fasciitis

The Veteran contends that his bilateral plantar fasciitis is more severe than reflected by its initial noncompensable evaluation. Because his plantar fasciitis symptoms are not moderate and there is no evidence of limitation of motion of his foot, his claim will be denied. 

The Veteran's bilateral plantar fasciitis is currently evaluated under Diagnostic Code 5284-5020, other foot injuries and synovitis. 38 C.F.R. § 4.71a. 

Although there is not a specific code addressing limitation of motion of the feet, Diagnostic Code 5284 relates to foot injuries. Foot injuries that are moderate warrant a 10 percent disability rating. 38 C.F.R. § 4.71a. The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel noted that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98. 

Diagnostic Code 5020 provides that synovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003. See 38 C.F.R. § 4.71a. Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. 
§ 4.45(f). The following are considered minor joint groups of the lower extremities: interphalangeal, metatarsal and tarsal joints. 38 C.F.R. § 4.45(f). 

In this case, x-rays of the Veteran's feet do not reveal arthritis. X-rays taken at his May 2010 examination show a "very small spur" in the plantar aspect of the left calcaneus. There was no evidence of fracture deformity or subluxation. The arches appeared adequate in non-weightbearing images. Arthritis was not diagnosed. Further, the evidence of record does not show that the Veteran has limitation of motion of the foot. He has tenderness on his feet consistent with bilateral plantar fasciitis. He uses orthotics to relive his symptoms, and walks with a cane during flare-ups, which occur once to three times per month. At his February 2007 examination, he had no limitation when walking or standing. At his May 2010 examination, the examiner found that there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing. 

The Veteran has subjective complaints of pain. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. The February 2007 and May 2010 examiners did not find painful motion. His symptoms from his bilateral plantar fasciitis are mild and do not cause limitation of motion. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral pes planus does not more closely approximate a compensable rating under the applicable Diagnostic Codes, even when considering pain. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Other potentially applicable Diagnostic Codes for disabilities of the feet are discussed below. 

Bilateral Pes Planus

The Veteran contends that his bilateral pes is more severe than reflected by its initial noncompensable evaluation. Because at worst, his pes planus symptoms are mild, his claim will be denied. 

His pes planus is currently evaluated under Diagnostic Code 5276, acquired flatfoot. 38 C.F.R. § 4.71a. Under Diagnostic Code 5276, a noncompensable evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is mild in severity with symptoms that are relieved by built-up shoes or arch support. Id. A 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. Id. 

At his February 2007 fee-based pre discharge examination, the Veteran reported pain in the heels and balls of his feet. The examiner found that he had "mild" pes planus with no residuals and no functional impairment. The examiner stated that there was a slight valgus of the foot and slight forefoot and midfoot misalignment that was able to be manipulated. There was slight tenderness to palpation of the plantar surfaces. The alignment of the Achilles tendons was good. He did not have claw feet, Morton's metatarsalgia, hallux valgus, or hallux ridigus. He used shoe inserts. 

VA treatment records from September 2008 show that he complained of heel pain and was prescribed functional orthotics with heel support. 

At his May 2010 VA examination, he reported flare ups one to three times per month caused by increased standing at work. He used a cane to help offset the weight on his feet, as well as orthotic shoe inserts. He reported pain, swelling, heat, stiffness, fatigability, weakness, and lack of endurance in the balls and heels of his feet. 

Upon examination, there was no objective evidence of painful motion, swelling instability, weakness, or abnormal weight bearing. There was objective evidence of tenderness. He did not have abnormal weightbearing. There was no forefoot or midfoot misalignment. There was no pronation. His arches were present on weightbearing. There was no pain on manipulation. There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula. There was no atrophy or other foot deformity. The examiner concluded that there was "[n]o diagnosis of bilateral pes planus on day of examination and per podiatrist" and that there was no pathology demonstrated at the examination. 

Based on the evidence, the Veteran's bilateral pes planus does not meet the criteria for a compensable evaluation. He has normal weight bearing and proper Achilles tendon alignment. Although there was some tenderness at his February 2007 examination, there is no evidence that there was pain on manipulation, and this was actively denied at his May 2010 VA examination. The VA examiner found that there was no pathology demonstrated at the examination. Therefore, the criteria for a compensable evaluation for bilateral acquired flat feet are not met. 38 C.F.R. § 4.71a. As the criteria set forth in Diagnostic Code 5276 are not based upon limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45. 

As for other potentially applicable Diagnostic Codes, there is no medical evidence that the Veteran currently has weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, an evaluation in excess of 10 percent is not warranted under the diagnostic codes corresponding to these symptoms, nor are separate evaluations warranted under any of these Diagnostic Codes. See 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5283 (2011).

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral pes planus does not more closely approximate a compensable rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right elbow disability, left wrist disability, bilateral plantar fasciitis, and bilateral pes planus are contemplated by the schedular criteria discussed above; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disabilities have caused unemployability. At his May 2010 VA examination, he reported that he was employed full time as a military instructor. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability evaluation in excess of 10 percent for a right elbow disability is denied. 

An initial disability evaluation in excess of 10 percent for a left wrist disability is denied. 

An initial compensable disability evaluation for plantar fasciitis of the left foot is denied. 

An initial compensable disability evaluation for plantar fasciitis of the right foot is denied. 

An initial compensable disability evaluation for bilateral pes planus is denied. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


